Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 3/31/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-7 and 12-14 are allowed.  
Withdrawn claim 7 is rejoined.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a process for manufacturing a plant based protein product, wherein the process comprises the steps of: a) providing a plant based protein concentrate, b) providing a hydrocolloid raw material selected from alginates, c) optionally providing a protein crosslinking enzyme, d) mixing by stretching the plant based protein concentrate and the hydrocolloid raw material to form a product mass, e) subjecting the mass to a heat treatment with a direct steam at a temperature of 85-95°C, f) cooling the heat treated mass, g) optionally adding a protein crosslinking enzyme to the mass, h) optionally adding a protease to the mass, i) optionally adjusting the pH of the product to a range of 5.2 to 6.5, j) optionally cutting the formed product mass into desired form, k) optionally seasoning and/or packing the product mass, to provide a plant based protein product exhibiting a dry matter content between  43% and 70%. 
The closest prior art of Kobayashi (JP 2001352911) teaches a process, however, fails to teach the claimed process including providing a hydrocolloid raw material selected from alginates, mixing by stretching the plant based protein concentrate and the hydrocolloid raw material to form a product mass a plant based protein product exhibiting a dry matter content between 43% and 70%.
The secondary references of record do not teach or suggest the combined limitations not taught by Kobayashi (JP 2001352911).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
March 31, 2021